Citation Nr: 1809673	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-17 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for bilateral upper extremity radiculopathy as secondary to a cervical spine disorder.

3. Entitlement to service connection for headaches as secondary to a cervical spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard from April 1980 to April 1984 and October 1993 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I. Cervical Spine Disorder

The Veteran asserts that his cervical spine disorder is related to an injury he sustained in service.

The Veteran served in the United States Army National Guard from April 1980 to April 1984 and October 1993 to January 1996.

July 1994 service treatment records reflect treatment for back, neck and shoulder pain.  The Veteran reported that he fell off a five-ton truck approximately seven days prior, and landed on his right shoulder from a height of approximately six feet.  The Veteran reported deep pain in his right shoulder, pain in the center of his neck, and at the lower point of his neck.  The examiner noted that pain increased with neck flexion and extension.  Physical examination revealed neck with upper trapezius spasms and mild radiculopathy of the brachial plexus.  The Veteran was referred to physical therapy.  The Veteran was also given a physical profile, which restricted the Veteran from working on computers, performing clinical work, and lifting more than five pounds.  The treatment provider noted that the Veteran had neck inflammation of nerve radiating from his neck into his right shoulder.  The Veteran's physical profile was extended through September 1994.

An August 1994 service treatment record reflects a diagnosis of severe right trapezius strain.  The Veteran complained of right sided neck and shoulder pain.  The treatment provider noted that the Veteran had been seen in physical therapy that day, and required daily physical therapy.  Physical examination of the Veteran's neck and back revealed edema, spasms of the right trapezius, decreased range of motion, and guarding.

An August 1994 service treatment record for physical therapy reflects a diagnosis of severe right trapezius strain.  The Veteran reported right trapezius pain and muscular spasm, mid cervical and central lower cervical pain, and grinding and popping of cervical spine present in active cervical range of motion.  The Veteran also reported that he was experiencing left suboccipital and temporal headaches, and denied loss of consciousness at the time of injury, visual changes, tinnitus, nausea, light-headedness, or difficulty in swallowing.

An August 1994 service treatment record reflects that the Veteran was seen for follow up of his severe right trapezius strain.  The Veteran reported he still had pain with neck extension, and needed continued physical therapy.

A May 1995 service treatment record reflects that the Veteran underwent a CT scan of the abdomen, which revealed a small calcific density, which was seen, posteriorly adjacent to the most distal aspect of the right twelfth rib, which was slightly asymmetrical and may have represented a small fracture of the distal rib.

In April 2014, the Veteran's sister stated that during 1995 she provided the Veteran transportation from work at the National Guard to various medical locations for testing, physical therapy and treatment in relation to a neck injury he received while working.

The Veteran was afforded a VA examination in October 2012, which reflected a diagnosis of cervical spine disorder.  A December 2011 MRI of the cervical spine revealed multilevel degenerative disc disease.  The Veteran reported that he began experiencing almost daily persistent neck and head pain for about two years.  The Veteran described a shooting numbness from his neck down his arms to his hands, more prominent in his left arm.  The examiner opined that the Veteran's cervical spine disorder was less likely as not incurred in or caused by complaints in service that occurred in August 1994.  The examiner noted a July 1994 service treatment record, which reflected that the Veteran flipped on his back and right shoulder when he tripped while unloading camouflage netting off a five-ton truck.  The examiner inaccurately stated that there were no further entries regarding this condition, and inaccurately stated that the Veteran continued to perform his work duties after the acute injury.  The examiner did not discuss the July 1994 and August 1994 service treatment records which reflect a diagnosis of severe right trapezius strain, that the Veteran underwent physical therapy to treat his condition, and that the Veteran was given a physical profile which restricted him from working on computers, performing clinical work, and lifting more than five pounds.  The examiner also did not discuss a May 1995 service treatment record, which reflected that the Veteran had a possible fracture of the most distal aspect of the right twelfth rib, which had calcified.

Therefore, based on the outlined deficiencies in the most recent medical opinion, the Board finds that a supplemental VA opinion is warranted to determine the etiology of the Veteran's cervical spine disorder.

II. Headaches

The Veteran asserts that his headaches are related to his cervical spine disorder.

An August 1994 service treatment record for physical therapy reflects a diagnosis of severe right trapezius strain.  The Veteran reported that he was experiencing left suboccipital and temporal headaches, and denied loss of consciousness at the time of injury, visual changes, tinnitus, nausea, light-headedness, or difficulty in swallowing.

A January 2003 VA treatment record reflects a diagnosis of headaches; syncope, neuro deficit - rule out intracranial disease.  The treatment provider noted that since the last time the Veteran had been seen, the Veteran had four to five episodes of right temporal headaches, preceded by one episode of brief syncope, followed one week later by persistent left fourth and fifth hand digit dysesthesias.

The Veteran was afforded a VA examination in October 2012, which reflected a diagnosis of migraine including migraine variants from 2010.  The Veteran reported that he began noticing headache pain in approximately 2010, and was diagnosed with migraine headaches.  The examiner opined the Veteran's headaches were less likely as not proximately due to or the result of cervical spine disorder.  The examiner noted that neck pain and spasms could cause cervicogenic headaches, which are typically different in character and location as opposed to migraine headaches.  The examiner noted that the most widely accepted theory regarding migraines is that they are caused by changes in the brainstem and its interactions with the trigeminal nerve, a major pain pathway.

The examiner did not discuss the August 1994 service treatment record, which reflects that the Veteran complained of left suboccipital and temporal headaches following his injury in July 1994.  The examiner also did not discuss the January 2003 VA treatment record, which reflected that the Veteran had complained of temporal headaches.

Based on the outlined deficiencies in the most recent medical opinion, the Board finds that an addendum opinion is warranted to determine the etiology of the Veteran's headaches.

III. Bilateral Upper Extremity Radiculopathy

The Veteran's claim for service connection for bilateral upper extremity radiculopathy is inextricably intertwined with his claim for service connection for cervical spine disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, action on the claim is deferred pending additional development.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA addendum opinion to ascertain the etiology of the Veteran's cervical spine disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. whether it is at least as likely as not (50 percent or greater likelihood) that a cervical spine disorder manifested during service, that arthritis was manifest to a compensable degree within one year of service, or that it, is otherwise causally or etiologically related to, or aggravated by, a period of active duty service.

The examiner should consider and discuss the following:

i. the July 1994 service treatment record which reflects treatment for back, neck and shoulder pain; physical examination revealed neck with upper trapezius spasms, mild radiculopathy of the brachia plexus; and the treatment provider referred the Veteran to physical therapy;

ii. the July 1994 treatment record which reflects that the Veteran was given a physical profile which restricted the Veteran from working on computers, performing clinical work, and lifting more than five pounds;

iii. the August 1994 service treatment record which reflects a diagnosis of severe right trapezius strain; and physical examination of the Veteran's neck and back revealed edema, spasms of the right trapezius, and decreased range of motion and guarding;

iv. the August 1994 service treatment record, which reflects that the Veteran received physical therapy for severe right trapezius strain, and physical examination revealed grinding and popping of the cervical spine in active cervical range of motion;

iv. the August 1994 service treatment record, which reflects that the Veteran reported he still had pain with neck extension and needed, continued physical therapy;

v. the May 1995 service treatment record which revealed a possible fracture of the most distal aspect of the right twelfth rib;

vi. the April 2014 statement from the Veteran's sister that during 1995 she provided him transportation to various medical locations for testing and treatment of his neck injury.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Obtain a VA addendum opinion to ascertain the etiology of the Veteran's headaches.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. whether it is at least as likely as not (50 percent or greater likelihood) that headaches manifested during service, that headaches were manifest to a compensable degree within one year of service, or that they, are otherwise causally or etiologically related to, or aggravated by, a period of active duty service.

b. whether it is at least as likely as not (50 percent or greater likelihood) that headaches are proximately due to a cervical spine disorder

c. Whether it is at least as likely as not (50 percent or greater likelihood) that headaches are aggravated (increased in severity) by a cervical spine disorder. 

The examiner should consider and discuss the following:

i. the August 1994 service treatment record, which reflects that the Veteran complained of left suboccipital and temporal headaches following his injury in July 1994;

ii. the January 2003 VA treatment record, which reflects that the Veteran had complained of temporal headaches;

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Readjudicate the issues on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




